Valentine, J.:
I concur with my brethren in the decision of this case, but I do not concur in all that is decided by them. I think the court below unquestionably erred in its rulings while impanneling the jury. The court below held that C. R. Anderson, Thomas Newton and J. A. Maghee were competent jurors, and they served on the trial of the case as such. These three persons, as well as all the other jurors, were examined upon their voir dire as to their competency to serve as jurors. On the examination of Anderson by counsel he stated that he had formed an opinion in the ease; on the examination by the court he stated that it was only an impression. The same thing is partially at least true with, regard to Newton. The last statement made by Newton is as follows: “I have formed an opinion; but only what could be changed by testimony; it would need testimony; only the impression is not fixed; it may be changed.” Maghee stated that he had’ formed a belief, and not an impression, or an opinion. All three stated that it would require testimony to *293remove their impressions, opinions or beliefs. A portion of Maghee’s statement is as follows: “ I cannot say it (my belief) is firmly settled. I would wish to be satisfied with regard to whether my belief is right or not. It would require evidence to satisfy me that my belief was wrong; it would require testimony.” The impressions or opinions of Anderson and Newton were founded upon newspaper accounts. What the belief of Maghee was founded upon is not shown. We are therefore left to conjecture. The opinions, impressions, or beliefs, that these three jurors entertained were not merely hypothetical opinions founded on certain evidence, of the truth or falsity of which they entertained no opinion. Their opinions, impressions, or beliefs, whether strong or weak, were absolute and unconditional. It is true, that the opinions of Anderson and Newton were founded upon newspaper accounts alone, but these two jurors believed the newspaper accounts to be true. But it is not shown that Maghee’s belief was founded on newspaper accounts. TIis belief may have been produced from a very different source; possibly by talking with the witnesses. It is true that the opinions, impressions, or beliefs of these jurors wore not so firmly fixed, nor so strong, that they could not be removed or changed by evidence. But probably no opinions founded on moral evidence can ever be so firmly fixed or so strong that they cannot be removed or changed by evidence. I suppose that but few persons, perhaps none, who heard all the evidence at the trial of this case have opinions so firmly fixed or so strong that such opinions could not be removed or changed by evidence; but still it will hardly be claimed that any person who heard all the evidence at the trial would be a competent juror on a re-trial.
With reference to what the common law was, and what the decisions of other states have been upon this question, I would refer to counsels’ briefs and the authorities there cited. With reference to what our own laws are I will now proceed to consider:
Section 10 of the “Bill of Rights,” (Constitution of the State of Kansas,) reads as follows:
*294“Sec. 10. In all prosecutions, the accused shall be allowed to appear and defend in person, or by counsel; to demand the nature and cause of the accusation against him; to meet the witnesses face to face, and to have compulsory process to compel the attendance of witnesses in his behalf, and a speedy public trial by an impartial jury of the county or district in which the offense is alleged to have been committed. No person shall be a witness against himself, or be twice put in jeopardy for the same offense.”
From 1859 up to 1868 the statutes of this statp concerning competency of jurors provided among other things as follows:
“It shall be a good cause of challenge to a juror, that he has formed or delivered an opinion on the issue or any material fact to be tried; but if it appear that such opinion is founded only on rumor, and not such as to prejudice or bias the mind of the juror, he may be sworn.” (Comp. Laws of 1862, page 263, §184.)
In 1868 said statute was so amended as to read as follows:
“It shall be a good cause of challenge to a juror, that he has formed or expressed an opinion on the issue or any matexial fact to he tried.” (Gen. Stat., 853, § 205.)
It will be noticed that the words, “but if it appear that such opinion is founded only on rumor, and not such as to prejudice or bias the mind of the juror, he may be sworn,” found in the statute of 1859, (published in the Comp. Laws of 1862, page 263,) was left out of the statute of 1868, and the statute of 1859 was repealed. (Gen. Stat., 877, § 361.) The statutes of 1868, under which this action was tried, also proyide that “A defendant is presumed to be innocent until the contrary is proved. When there is a reasonable doubt whether his guilt is satisfactorily shown, he must be acquitted,” etc. (Gen. Stat., 856, § 228.)
For the purposes of this case we must presume that all the impressions, opinions, and beliefs of said jurors were against the defendant. Then, were said jurors competent to serve in this case? The constitution guarantees to every person accused of crime an impartial jury. (Bill of Rights, §10.) Was this an impartial jury? A juror’s mind, in order to be *295impartial, should be at least blank upon the question of the guilt or innocence of the accused. How can a jury be impartial, or do justice to the accused, when their minds are already preoccupied with the opinion, the impression,, or the belief, that the accused is guilty? Can any man judge impartially of a matter which he has already predetermined in a particular way in his own mind? Probably nearly every man will think that he himself can do so, but no man will think that any other man could. And it makes no difference whether a man has founded his opinion upon evidence or not. If he has founded his opinion upon evidence, it will take evidence to remove that opinion. But if he has jumped to conclusions without evidence, he is certainly an unfit person to serve as a juror, (more unfit indeed than a person who has formed his opinion upon evidence,) and could not try a question impartially upon evidence.
But the statute of 1868 seems to have settled this question. Instead of extending the door wider for those who have formed or expressed an opinion in the case to become competent jurors, it has absolutely closed it. While under the statute of 1859 a person who had formed an opinion founded on rumor alone, and not such an opinion- as would bias or prejudice his mind, was a competent juror, under the statute of 1868 no person who has formed any opinion upon the merits of the case, in whatever way he may have formed it, or upon whatever evidence it may be founded, is not a competent juror. The rule of law as prescribed by the statutes of this state is, that the defendant must be presumed to be innocent until the contrary is proved; that it devolves upon the state to remove this presumption of innocence by evidence; and that it devolves upon the state to prove the defendant’s guilt by evidence that will satisfy the jury beyond a reasonable doubt. The rule of law for this case seems however to have been, that the defendant is presumed, believed, or understood to be guilty by these three jurors, (and it might as well upon principle have been by the whole of the jury,) until it is proved to them that he *296is not guilty, and that it devolves upon the defendant to prove his innocence. But how much evidence it would require to prove the defendant’s innocence is not shown or declared. How much evidence it would take to place the minds of these jurors in equilibrium, or how much it would take to render them impartial judges of the defendant’s guilt or innocence, or how much it would take to enable them to presume the defendant to be innocent, as the law requires, is not shown by the record. In fact, they never did presume the defendant to be innocent, but always believed him to be guilty, and found him guilty. The defendant exhausted all his peremptory challenges upon other persons who had been summoned to serve as jurors, and therefore could not remove these three jurors by peremptory challenge. Hence he was tried by these three jurors, together with nine others, and convicted and sentenced to be executed.
I think the judgment of the court below should be reversed as well for error in impounding the jury as for the other errors mentioned in the opinion delivered- by the Chief Justice.